Case 8:19-bk-14171-ES   Doc 26 Filed 04/17/20 Entered 04/17/20 16:10:07   Desc
                         Main Document    Page 1 of 4
Case 8:19-bk-14171-ES   Doc 26 Filed 04/17/20 Entered 04/17/20 16:10:07   Desc
                         Main Document    Page 2 of 4
Case 8:19-bk-14171-ES   Doc 26 Filed 04/17/20 Entered 04/17/20 16:10:07   Desc
                         Main Document    Page 3 of 4
Case 8:19-bk-14171-ES   Doc 26 Filed 04/17/20 Entered 04/17/20 16:10:07   Desc
                         Main Document    Page 4 of 4
